Citation Nr: 0936125	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-17 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for residuals of a 
Meckel's diverticulectomy, including Meckel's diverticulum, 
diverticulitis, and diverticulosis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Cleveland, Ohio.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge to be held at the RO during January 2007.  The record 
indicates that he did not show for that hearing.    

The Board notes that the April 2006 statement of the case 
listed three separate issues of entitlement to service 
connection relating to diverticular conditions on appeal: 
entitlement to service connection for Meckel's diverticulum, 
for residuals of a lower bowel/stomach resection, and for 
diverticulosis.  The record indicates that the Veteran's 
claim initially included service connection for 
diverticulitis.  The report of a May 2003 colonoscopy 
indicates a current diagnosis of diverticulosis.  Hospital 
reports from May 2003 indicate that the Veteran's prior 
surgery was for a "Meckel's diverticulectomy."  Rather than 
consider separate issues of service connection relating to 
diverticular conditions, the Board has incorporated Meckel's 
diverticulum, diverticulitis, and diverticulosis into one 
issue described as possible residuals of a Meckel's 
diverticulectomy, as listed above.    

The issue of entitlement to service connection for residuals 
of Meckel's diverticulectomy, including Meckel's 
diverticulum, diverticulitis and diverticulosis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



Matters not on appeal

By a February 2006 rating decision, the RO denied service 
connection for residuals of appendectomy.  The Veteran has 
not appealed that decision.  Therefore, it is not in 
appellate status.  It will be discussed no further herein.  


FINDING OF FACT

The competent medical evidence of record indicates that the 
Veteran has a history of ulcers that began many years after 
service; it does not support a finding that the Veteran 
currently has ulcers. 


CONCLUSION OF LAW

Ulcers were not incurred in or aggravated by active military 
service, and such may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
ulcers, and for residuals of a Meckel's diverticulectomy, 
including for Meckel's diverticulum, diverticulitis, and 
diverticulosis.

As indicated in the Introduction, the issue of service 
connection for residuals of a Meckel's diverticulectomy 
including Meckel's diverticulum, diverticulitis, and 
diverticulosis is being addressed in the remand section of 
this decision that follows below.     

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA). The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits. The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims. 
See 38 U.S.C.A. §§ 5103, 5103A (West 2008).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue of service connection for 
ulcers currently being decided on appeal.  The Board observes 
that the Veteran was informed of the evidentiary requirements 
for service connection in a letter from the RO dated in May 
2004, including a request for evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service."  The May 2004 letter was sent to 
the Veteran prior to the RO's October 2004 negative decision.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the Veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.

The letter further emphasized: "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records, or asks for a 
fee to provide them, we'll notify you of the problem.  It is 
your responsibility to make sure we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis supplied as in original]

The May 2004 VCAA letter also instructed the Veteran to send 
any evidence in his possession that pertains to his claim.  
This complies with the "give us everything you've got" 
provision contained in 38 C.F.R. § 3.159(b) in that the RO 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim, 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the Veteran received notice as to elements (2) and (3) 
in the December 2005 VCAA letter.  As to elements (3) and 
(4), Dingess notice was specifically provided to the Veteran 
in a March 2006 letter. 

The Board is aware of the requirement in the United State 
Court of Appeals for Veteran's Claims decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004), which appears to stand 
for the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO, was satisfied.  Here, 
some of the notice as it relates to the requirements of the 
Dingess decision was not sent to the Veteran until after the 
RO's negative October 2004 decision.  

In any event, because the Board is denying the Veteran's 
claim of service connection for ulcers, no disability rating 
and effective date will be assigned.  Thus, elements (3) and 
(4) are moot. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board notes that the Veteran's service treatment records 
were apparently destroyed in a 1973 fire at the National 
Personnel Records Center.  The Veteran was notified of this 
in the May 2004 VCAA notice letter.  That letter enclosed 
copies of National Archives NA Forms 13055 and 13075 to 
complete and return for obtaining reconstruction of his 
service treatment records.  However, he did not do so.   

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.        Specifically, the RO was provided 
with some relevant VA and private treatment records by the 
Veteran.  Although copies of VA Form 21-4142 for 
authorization and release of private treatment records to VA 
were enclosed with the May 2004 VCAA notice letter, the 
Veteran did not complete and return them.  

As for whether further action by way of obtaining a VA 
examination and opinion on the question of whether the 
Veteran's has ulcers that are attributable to military 
service, the Board notes that such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient medical evidence to decide 
the claim, but contains: 1) competent evidence of diagnosed 
disability or symptoms of disability; 2) establishes that the 
Veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period; and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).

In this case, however, as discussed below relating to the 
claim of service connection for ulcers, the claims folder 
contains evidence that indicates that the Veteran had ulcers 
that manifested many years after service; that he does not 
currently have ulcers, and that ulcers were not due to injury 
or disease in service or associated with his service.  Under 
those circumstances, no VA examination or opinion is 
necessary.  Therefore, no further development action is 
necessary with respect to the claim of service connection for 
ulcers. 

As further indicated in the remand that follows below, the 
Board finds that additional development is needed for the 
issue of service connection for residuals of Meckel's 
diverticulectomy including Meckel's diverticulum, 
diverticulitis, and diverticulosis.
 
Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law as concerns the issue of service 
connection for ulcers and that no further actions pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran was 
scheduled for a personal hearing with a Veteran's Law Judge, 
but he did not show for the hearing.  The Veteran has been 
ably represented by his service organization.  His 
representative has filed argument on his behalf as recently 
as August 2009.    

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for ulcers.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Presumptive service connection

For certain chronic disorders, including peptic ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008). 

Initial matter - missing records

As was noted above, the Veteran's service treatment records 
were apparently destroyed in the 1973 fire at the National 
Personnel Records Center.  In circumstances in which service 
treatment records may be missing, the Court has held that 
there is a heightened obligation on the part of VA to explain 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In this case, the loss of the Veteran's service treatment 
records, although regrettable, does not significantly impact 
the Board's decision.  As will be explained below, the 
Veteran's claim is being denied because of a lack of 
competent medical evidence to show that he currently has 
ulcers, although in about 1995 he did have ulcers that 
manifested many years after service.

Analysis

As concerns Hickson element (1), current disability, in a 
December 2003 sworn statement of claim, the Veteran said that 
he had bleeding ulcers eight to ten years ago.  He stated 
that in May 2003 he was hospitalized for, among other things, 
bleeding ulcers.  He filed a history and physical report from 
Berger Hospital dated May 22, 2003 wherein he reported that 
he was treated for bleeding ulcers eight years ago, but that 
he had no current complaints.  A report of colonoscopy, and 
endoscopy of the small intestine, conducted on May 29, 2003, 
noted, among other things, duodenitis, and unspecified 
gastritis and gastroduodenitis.  There was no diagnosis of 
ulcers.  

In the absence of any diagnosed disability, service 
connection may not be granted. See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met.  The Veteran's claim fails on 
this basis alone.

For the sake of completeness, the Board will consider Hickson 
element (2).

Hickson element (2) requires in-service incurrence of disease 
or injury.  In this regard, although the Veteran's service 
treatment records are not available due to having been 
destroyed by fire, the Veteran has not contended that he was 
treated for ulcers in service.  Rather, by his own sworn 
statement and his reporting to the hospital, he was only 
diagnosed with and treated for bleeding ulcers eight years 
prior to 2003, during 1995.  This is some 49 years after he 
was discharged from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).   

The Board additionally notes that diagnosis and treatment for 
ulcers in 1995 was well beyond the one year period for 
presumptive service connection for ulcers.  See 38 C.F.R. §§ 
3.307, 3.309 (2008). 

There being no evidence of diagnosis and treatment for ulcers 
in service, and not until many years after service, Hickson 
element (2) is also not met.

In the absence of any current diagnosis of ulcers, and 
diagnosis or treatment for ulcers in service, compliance with 
Hickson element (3), medical nexus, would appear to be an 
impossibility.  The Veteran has presented no such opinion.  

To the extent that the Veteran himself contends that he 
currently has ulcers that are related to his service, his 
opinion is entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).   


Conclusion  

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of service connection for ulcers.  Therefore, 
the benefit of the doubt rule is not for application because 
the evidence is not in relative equipoise.  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for ulcers is denied.


REMAND

2.  Entitlement to service connection for residuals of a 
Meckel's diverticulectomy, including Meckel's diverticulum, 
diverticulitis, and diverticulosis.

The Veteran is seeking service connection for residuals of a 
Meckel's diverticulectomy including Meckel's diverticulum, 
diverticulitis, and diverticulosis.  In his December 2003 
sworn statement of claim, he states that in June 1946, after 
his February 8, 1946, discharge from service, he became 
deathly ill and underwent surgery to have a section of his 
stomach and small bowel removed due to Meckel's diverticulum.  
He has filed an newpaper article, which describes how fellow 
World War II Veterans had donated blood after the Veteran had 
undergone major surgery.  The article is undated, but has the 
year "1946" noted on it in ink.  The article describes the 
Veteran as being 26 years old.  His 26 birthday was on March 
11, 1946.  A report of colonoscopy and endoscopy of the small 
intestine conducted  during May 2003, noted, among other 
things, diverticulosis of the colon.  Implicit in the 
Veteran's claim is that his surgery in 1946 occurred so soon 
after service that the Meckel's diverticulum disease must 
have been related to service, and any current residual 
diseases should be service connected.  Additionally, the 
Veteran has not stated what, if any, related symptoms or 
treatment he experienced in service.    

While Meckel's diverticulum, diverticulitis, and 
diverticulosis are not diseases subject to presumptive 
service connection pursuant to 38 C.F.R. § 3.307 and 3.309, 
the issue of direct service connection still must be 
considered.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  

The record does show a current diagnosis of diverticulosis at 
Berger Hospital in May 2003.  The Board further notes that 
the Veteran is competent to testify about what symptoms and 
treatment, if any, he experienced in service, how and when 
Meckel's diverticulum was diagnosed, when he underwent 
surgery for it, and the symptoms he has experienced since 
that time.  38 C.F.R. § 3.159 (a)(2) (2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  He has presented 
evidence in the form of a newspaper article which at least 
confirms that, when he was 26 years old, sometime after March 
1946 he underwent major life-threatening surgery.  In view of 
the fact that the Veteran's service treatment records have 
been destroyed in a fire, the Board believes that further 
development is necessary before it can render a decision on 
this issue.     

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
First, it must be determined what, if any, residual 
conditions resulting from the surgery in 1946 the Veteran 
currently has and their severity.  In addition, the 
relationship between any diagnosed residual disease and the 
Veteran's military service must be explored.

These questions must be addressed by an appropriately 
qualified specialist.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Therefore, an examination and opinion are needed before the 
Board may make an informed decision concerning this claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

The Board further notes that the Veteran filed one page of a 
history and physical from the Chillicothe, Ohio, VAMC, dated 
June 20, 2001, which does not include the complete pages for 
that visit, and which is indicative that the Veteran has had 
more treatment at that VA facility, as well as at possibly 
others.  Additionally, records that the Veteran filed from 
Berger hospital only covered the period from May 22, 2003 to 
May 29, 2003; those records indicate that he has had a 
history of treatment at that facility.  The Board further 
notes that the information provided by the Veteran indicates 
that his 1946 surgery was conducted at University Hospital 
[presumably Ohio State University Hospital] in Columbus, 
Ohio.  He stated that his doctors at that time are all 
deceased.  However, the possibility that the hospital may 
still be able to provide such records should be further 
explored.

With regard to VA treatment records, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators, regardless of whether 
those records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a 
remand is necessary for the additional development of 
obtaining records, both VA and private.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  As relates to the Veterans' claim of 
service connection for residuals of a 
diverticulectomy including Meckel's 
diverticulum, diverticulitis, and 
diverticulosis, VBA should ask the 
Veteran to identify, and provide releases 
for any additional, relevant private 
treatment records that he wants VA to 
help him obtain.  He should be 
specifically requested for releases for 
VA to obtain all treatment records from 
Berger Hospital from the past to present, 
from his primary care physician(s) who 
are still available from the past to the 
present, and from Ohio State University 
Hospital for records relating to his 1946 
surgery.  If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2008).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  VBA should request all treatment 
records for the Veteran from the 
Chillicothe VAMC or any other VA 
treatment facility that he identifies 
from the past to the present time.  The 
materials obtained, if any, should be 
associated with the claims file.

3.  After the above requested development 
is accomplished, VBA should schedule the 
Veteran for an examination with an 
appropriate specialist.  The claims 
folder must be forwarded for the 
examiner's review, including a copy of 
this remand.  All appropriate diagnostic 
testing should be conducted.  The 
examiner should assess whether the 
Veteran has a current residual disability 
that is related to his 1946 Meckel's 
diverticulectomy, including Meckel's 
diverticulum, diverticulitis, and 
diverticulosis.  A complete report of any 
related symptoms or treatment in service 
should be obtained from the Veteran.  If 
any residual disabilities are diagnosed, 
the examiner should render an opinion as 
to whether it is at least a likely as not 
that any diagnosed disability is also 
related to his service.  An opinion 
relating to the usual cause(s) and 
progressional development of Meckel's 
diverticulum would be helpful in this 
regard.  A report should be prepared and 
associated with the Veteran's VA claims 
folder.  A detailed rationale must be 
provided for all diagnoses and opinions.  

4.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim of service connection 
for residuals of a diverticulectomy 
including Meckel's diverticulum, 
diverticulitis, and diverticulosis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


